Citation Nr: 1714003	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus as secondary to tympanic membrane perforation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to April 1979.  

The matter comes before the Board of Veteran's Appeal (Board) on appeal from a July 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The matter was previously before the Board in January 2015.  The Board remanded it to afford the Veteran a new VA examination to develop her tinnitus claim to include as secondary to a service-connected disability.  The matter is now back before the Board for appellate consideration. 

The Veteran also appealed the issue of service connection for an acquired psychiatric disability.  However, this issue has been resolved in the Veteran's favor by RO in a May 2015 rating decision.  The Veteran was granted with an evaluation of 50 percent effective May 2009 and was later granted an evaluation of 100 percent effective March 2015.  This represents a full grant of benefits sought on appeal and this issue is no longer before the Board.  However, there is no indication in the Veteran's electronic claims file that she has been notified of this decision.  The RO must ensure that all proper notification and implementation of the May 2015 rating decision has been completed and that the pertinent correspondence is associated with the claims file.  


FINDING OF FACT

Service records document no complaints, findings, or diagnosis of tinnitus during active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, (2016). 

2.  Tinnitus was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in June 2009.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein, including records from the Social Security Administration. 

The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examination and opinion in October 2015.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although tinnitus has recently been identified as chronic disease for which presumptive service connection may be granted, pursuant to 38 C.F.R. §§ 3.307 and 3.309, there must be evidence that the disability is manifested to a compensable degree within a prescribed period (within one year) following service discharge.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

By way of history, the Veteran claims that her bilateral tinnitus is caused by her military service.  Specifically, the Veteran contends that she developed ringing in her ears after firing rifles at the range during her military service.  While the Veteran's Service Treatment Record (STRs) reflected incidences of ear infections, there were no complaint records of tinnitus symptoms.  

Post-service, a July 2009 VA examination noted a complaint of blown right ear and tinnitus that is constant and recurrent in both ears.  There, the Veteran reported a history of military noise exposure that included using rifles at a firing range with hearing protection.  However, the date and circumstance of onset of her tinnitus was reported to be 2007, with an insidious onset.  The VA examiner concluded that due to the lack of threshold shift with the right hearing, history of on-going otitis media bilaterally, lack of military noise, it was unlikely that the Veteran's bilateral tinnitus occurred during service.  

In September 2012, by way of her representative, the Veteran asserted that service connection for tinnitus is warranted under the secondary theory of entitlement.  She contends that her bilateral tinnitus is related to the same damage caused by her service connected right tympanic membrane perforation.  The Veteran also cites to an internet article that tinnitus may be associated with an injury to the inner ear or rupture of the round or oval windows.  

As a result of the January 2015 remand, the Veteran was afforded an October 2015 VA examination.  In that examination, the Veteran stated she could not recall when her tinnitus manifested but that she remembers experiencing ringing in her ears at the rifle range.  She stated that she experiences the symptoms daily, ranging from minutes to hours, but also described it as intermittent, and added that it sounds similar to a screeching noise.  After reviewing her medical records and her Appeal Argument, the VA examiner concluded that the Veteran's tinnitus is not due to an aggravation of the Veteran's service connected right tympanic membrane perforation.  

While the VA examiner acknowledged that the Veteran could not remember when her tinnitus manifested, only that she remembers hearing ringing at the firing range, he noted that it has been intermittent for many years.  As a Finance Specialist, the VA examiner found the Veteran to have a low probability of noise exposure.  Since the Veteran did not exhibit a significant permanent threshold change consistent with noise injury from the time of enlistment to separation, there is no nexus between her current tinnitus and her military service.  

Turning to the Veteran's claim of secondary service connection, the VA examiner opined that if the Veteran's tinnitus was related to her perforated right tympanic membrane, it would have resolved since the perforation has healed.  A contemporaneous October 2015 tympanogram test showed normal findings in the right ear, thus addressing the article referenced in the 2012 Statement of Representative stating that tinnitus (and vertigo) may be transient unless there has been injury to the inner ear. Therefore, if the Veteran's current tinnitus remains, it would not be related to the service connected perforated tympanic membrane.  

The Board finds the October 2015 VA examination to be the most probative evidence of record regarding the question of whether the Veteran's bilateral tinnitus is related to her service connected perforated right tympanic membrane or to her active service.  The examiner provided thorough and detailed rationale for her conclusion and supported the conclusion with a factually intensive discussion of the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  The October 2015 VA examination supports a finding that tinnitus is not etiologically related to the Veteran's service-connected perforated right tympanic membrane or to her active service.  

The Board finds that the Veteran is competent to testify as to the symptomology of tinnitus.  Because tinnitus is a rare disability capable of being established on the basis of lay assertions, the Veteran is competent to provide, on the basis of her own lay assertions, evidence as the onset, continuity, and presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, because the Veteran claims a secondary injury to another service connected injury, the Board finds that the Veteran is not competent to provide a nexus opinion between the perforated right tympanic membrane and tinnitus.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that because of the complexity regarding the nexus opinion and nature of the Veteran's diagnosis, a medical expert opinion is therefore required.  
The Board finds that the Veteran's assertions as to the onset and continuity of symptoms of tinnitus since service are not credible.  While the Veteran contends that her tinnitus was caused by her service connected perforated right tympanic membrane, her post service treatment records and statements make this history appear less likely.  The Veteran stated at the July 2009 VA examination that the date of the tinnitus onset was 2007 and that it began insidiously, which differs from her contention that she started experiencing ringing in her ears when she was at the rifle range in service.  The Veteran's inconsistent statements weigh against her recollection of when tinnitus had onset.  Thus, the Board can afford the Veteran's statement regarding onset of her tinnitus only minimal probative value.  The Veteran's statements are outweighed by the competent and probative evidence of record.  

The lack of records of tinnitus during service does not rule out the occurrence of such symptoms.  However, considering the VA examiner's opinion and all of the evidence as to the history of tinnitus and her perforated right tympanic membrane, the preponderance of the evidence is against continuity or other connection between any injury or symptoms in service and the current disability.  See Gilbert, 1 Vet. App. at 54.  The Board therefore denies service connection.


ORDER

Entitlement for tinnitus as secondary to tympanic membrane perforation is denied.



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


